DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine 

grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 

improper timewise extension of the “right to exclude” granted by a patent and to prevent possible 

harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where 

the conflicting claims are not identical, but at least one examined application claim is not 

patentably distinct from the reference claim(s) because the examined application claim is either 

anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 

140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 

2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 

Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 

(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 

under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being 

unpatentable over claims 1-20 of U.S. Patent No 10,420,380. Although the claims at issue are not 

identical, they are not patentably distinct from each other because an article of apparel including   a plurality of textile panels with first and second textile panels each having a first elongation and spaced apart with a gap  in combination an elastic textile material having a second elongation value is positioned in the gap between the first and second textile panels such that the second elongation value is greater than the first elongation value as recited in pending application ‘941 is substantially similar in scope to US Patent ‘380 which discloses an article of apparel including a plurality of textile panels having first and second textile panels that are spaced apart defining a gap therebetween with an elastic textile spanning the gap and extends from the first textile panel 



to the second textile panel with a second elongation value of the elastic textile material being greater than a first elongation value of the plurality of textile panels.   



Allowable Subject Matter
3. 	Claims 1-20 would be allowable if rewritten or amended to overcome the nonstatutory
double patenting rejection as set forth in this Office action. Claims 1-20 are allowable because
the prior art does not teach or suggest the recitation therein including a torso apparel
having a plurality of textile panels with first and second textile panels each having a first elongation and spaced apart with a gap  in combination an elastic textile material having a 
second elongation value is positioned in the gap between the first and second textile panels such that the second elongation value is greater than the first elongation value. 
 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  

The examiner can normally be reached on Monday-Thursday 9am -5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

1000.






June 3, 2021							/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732